Citation Nr: 1537426	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-24 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
 
1.  Entitlement to service connection for hepatitis.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.
 
3.  Entitlement to service connection for a back disorder.
 
4.  Entitlement to service connection for a right eye disorder, to include secondary to Type 2 diabetes mellitus.
 
5.  Entitlement to service connection for a left eye disorder, to include secondary to Type 2 diabetes mellitus.
 
6.  Entitlement to service connection for hypertension.
 
7.  Whether the reduction in the evaluation for prostate cancer to 40 percent effective June 1, 2013 was proper. 
 
(The issue entitlement to a waiver of pension overpayment in the amount of $6,917.00 plus accrued interest thereon is addressed in a separate Board decision.)
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and Spouse
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1969 to December 1971.  
 
This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
 
The Board has recharacterized the issues based on the medical evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
VA denied entitlement to service connection for hepatitis and post traumatic stress disorder in July 1985 and February 1998 rating decisions, respectively.  Since that time, additional service records were associated with the electronic claims file.  As these service records were in existence at the time of the July 1985 and February 1998 rating decisions and are relevant to the Veteran's service connection claims, but were not associated with the claims file, the Board finds that review of the record on a de novo basis is warranted.  As such, new and material evidence is not required in relation to these issues on appeal.  38 C.F.R. § 3.156(c).
 
In March 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.
 
The issues of entitlement to service connection for an acquired psychiatric disorder, a bilateral eye disorder, hypertension, and whether the reduction in the evaluation for prostate cancer was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  There is no current evidence of hepatitis.
 
2.  There is no current diagnosis of thoracic lordosis and thoracic arthritis was not compensably disabling within a year following discharge from active duty.  
 
3.  The most probative medical and other evidence of record preponderates against finding that the Veteran's back disorder is related to his active duty service.
 
 
CONCLUSIONS OF LAW
 
1.  Hepatitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).
 
2.  A back disorder was not incurred or aggravated in service, and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in January 2012.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to the claim for a back disorder.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 

Service Connection 
 
In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
Hepatitis
 
The Veteran seeks entitlement to service connection for hepatitis.  A review of the medical evidence of record, however, fails to demonstrate a current diagnosis of hepatitis.  
 
In considering the Veteran's own statements, while he is competent to testify about symptoms relating to his claimed disorder, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose hepatitis.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, at the March 2015 Board hearing, the Veteran stated he was unsure if he had a current diagnosis of hepatitis.  Accordingly the Board can assign no probative value to his contentions.  
 
Without a current diagnosis of hepatitis, entitlement to service connection is not warranted.  See 38 C.F.R. § 3.303(a).
 
Based on the foregoing, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.
 

Back Disorder
 
The Veteran seeks entitlement to service connection for a back disorder.  He has a current back disorder, to include residuals of a lumbar fusion with degenerative disc and joint diseases.  See January 2012 VA examination report.  
 
Service treatment records show a diagnosis of asymptomatic thoracic lordosis at his January 1969 enlistment examination.  During service, the Veteran reported complaints of low back pain in April 1970 and June 1971 treatment notes.  In April 1970, X-ray findings revealed no significant abnormalities in his back.  At the December 1971 separation examination no back normality was noted.  Additionally, the Veteran denied a history of recurrent back pain in his separation medical history report.
 
Post-service, private medical records show the Veteran sought repeated treatment for his back after an October 1985 motor vehicle accident.  He also underwent back surgery during that time.  
 
At an April 1986 VA examination, the examiner diagnosed him with a possible slight lumbar muscle strain.   X-ray findings were normal at the time.  There was no opinion as to the etiology of his back diagnosis.
 
In a May 2005 statement, the Veteran's treating VA physician, Dr. R.R.S., summarized his inservice back injuries and indicated that a recent MRI scan showed severe lumbar degenerative disc disease.  There was no opinion provided addressing the etiology of his degenerative disc disease.
 
At a January 2012 VA examination, the examiner opined the Veteran's post lumbar fusion with degenerative disc and joint disease was not related to his military service.  The examiner opined that the appellant's inservice treatments were "trivial" and found that they did not limit the claimant in the military or after separation.  In addition, the examiner noted the Veteran had no significant back problems until after a motor vehicle accident in 1985, 14 years post-separation from service.
 
After reviewing the evidence of record, the Board is unable to grant entitlement to service connection for a back disorder.
 
The Board notes the diagnosis of thoracic lordosis at entrance to service may be considered a pre-existing disease because it was noted on the Veteran's entrance examination report.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, because there is no medical evidence of a current diagnosis of thoracic lordosis, a discussion of aggravation of a pre-existing condition is not warranted.  See 38 C.F.R. § 3.306.
 
Further, degenerative joint disease is another term for osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1344 (32nd ed. 2012).  Although arthritis is considered a chronic disease subject to presumptive service connection, the presumption is not applicable in this instance because the Veteran did not demonstrate compensably disabling arthritis within a year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.
 
In considering the Veteran's lay contentions, while he is competent and credible to report symptoms relating to his back disorder, he has not provided evidence of the appropriate training, experience, or expertise necessary to provide a medical opinion concerning the etiology of his back disorder.  As such, the Board assigns his contentions a low probative value.
 
As for the VA examinations of record, the Board is unable to assign any probative value to the April 1986 VA examination report as the examiner did not address the etiology of the appellant's back disorder.  In contrast, the January 2012 VA examination report is assigned a high probative value because it was based on a review of the evidence of record and the examiner provided a rationale for the conclusion reached.  Significantly, there is no medical opinion evidence linking any current back disability to the appellant's active duty service.
 
Accordingly, the preponderance of the most credible evidence of record is against the claim.  Thus, the benefit of the doubt rule is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).
 
ORDER
 
Entitlement to service connection for hepatitis is denied.
 
Entitlement to service connection for a back disorder is denied.
 
 
REMAND
 
Acquired Psychiatric Disorder 
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include as secondary to his service-connected disabilities.  His psychiatric diagnoses include dysthymic disorder (see April 1986 VA examination report), posttraumatic stress disorder (see May 2004 VA treatment note), anxiety disorder (see December 2008 VA examination report), and major depressive disorder (see January 2012 VA examination report).
 
VA mental health examinations in April 1986, December 2008 and January 2012 did not address the etiology of his diagnosed psychiatric disorders.
 
While in July 2008 and July 2013 statements, VA Clinical Psychologist (Dr. M.H.) and VA Staff Psychiatrist (Dr. H.C.) opined the Veteran's depression and anxiety had worsened due to his diabetes, prostate cancer, and hypertension neither opinion provided a rationale for the conclusion reached, and the record shows that the Veteran is not service connected for hypertension.  Furthermore, pursuant to 38 C.F.R. § 3.310, VA will not concede aggravation of a nonservice-connected disease by a service-connected disease unless the baseline level of severity of nonservice-connected diseases is established prior to aggravation.  There was no evidence presented of a baseline level of severity.
 
Thus, a remand is necessary to determine whether the appellant has an acquired psychiatric disorder that is related to his active military service or secondary to his service-connected disabilities.
 
Eye Disorders 
 
The Veteran seeks entitlement to service connection for a bilateral eye disorder, to include as secondary to Type 2 diabetes mellitus.  At a December 2011 VA eye examination, the examiner indicated he had post-operative cataracts and suspected glaucoma bilaterally.  The examiner did not find diabetic retinopathy.  The examiner opined the appellant's cataracts were not due to or the result of his service-connected condition.  There was no opinion as to whether the cataracts were aggravated by a service-connected disability.  
 
At the March 2014 Board hearing, the Veteran stated he had glaucoma in both eyes secondary to his diabetes.  The December 2011 VA eye examination is not adequate to determine whether the Veteran has a diagnosis of glaucoma, and if so, whether it is secondary to his service-connected Type 2 diabetes mellitus.  A remand is necessary for a new VA examination.
 
Hypertension and Prostate Cancer
 
In a November 2014 notice of disagreement, the Veteran appealed the denial of entitlement to service connection for hypertension.  In June 2013, he requested reconsideration of the March 2013 rating decision that reduced the disability evaluation of his prostate cancer from 100 to 40 percent.  In January 2015, he filed another notice of disagreement as to the continued 40 percent evaluation of his prostate cancer.  It does not appear the RO has issued a Statement of the Case relating to these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that he can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on these issues.
 
Finally, inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include psychiatric treatment records, and associate them with the electronic claims file.
 
If the RO cannot locate any identified government records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond
 
2.  Thereafter, scheduled the Veteran for appropriate VA examinations to assess the nature and etiology of any diagnosed acquired psychiatric and bilateral eye disorders.  The examinations should be conducted by a VA psychiatrist and ophthalmologist, respectively. The examiners must review the Veteran's electronic records and the examination reports should indicate that these files were reviewed.
 
Thereafter, as to any diagnosed psychiatric and/or eye disorder, the respective examiners are to opine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder:
 
(a)  Had its clinical onset during the Veteran's period of active duty; 
 
(b)  If not, is any disorder caused by any of his service-connected disabilities (i.e., prostate cancer, Type 2 diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction); 

 (c)  If not, is any diagnosed psychiatric or eye disorder permanently aggravated (worsened beyond natural progression) by any of his service-connected disabilities.  
 
If the examiner finds the Veteran has a disorder that is permanently aggravated by any of his service-connected disabilities, then the examiner should determine the baseline level of severity of the disorder prior to aggravation.
 
A complete explanation should be provided for all opinions and conclusions, as well as any lay assertions or private medical opinions of record.  
 
If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.
 
3.  A statement of the case must be issued addressing the claim of entitlement to service connection for hypertension.   A statement of the case should also be issued addressing whether the reduction in the evaluation for prostate cancer from 100 to 40 percent effective June 1, 2013 was proper.  The Veteran and his representative are advised that the Board will not exercise appellate jurisdiction over these claims in the absence of a timely perfected appeal.  
 
4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the case and an appropriate period of time for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


